856 F.2d 186Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Howard J. BARROWCLOUGH, Petitioner,v.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Respondent.
No. 88-3838.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Aug. 23, 1988.

Howard J. Barrowclough, petitioner pro se.
Lamont Navarro White, Equal Employment Opportunity Commission, for respondent.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Howard J. Barrowclough petitions this Court for judicial review of an Equal Employment Opportunity Commission decision not to review a Merit System Protection Board decision upholding his discharge from federal employment.  The Commission has moved to dismiss the petition for lack of jurisdiction.  We grant the motion.


2
Barrowclough claims that he was wrongfully discharged from federal employment and that one of the reasons for his discharge was unlawful age discrimination.  The Civil Service Reform Act states that, once the EEOC has decided not to consider an MSPB decision involving such allegations, the MSPB's decision is judicially reviewable.  5 U.S.C. Sec. 7702(a)(3)(B).  The Act further provides that judicial review of an MSPB decision involving such a "mixed" petition is available under the Age Discrimination in Employment Act (ADEA), 29 U.S.C. Sec. 633a(c).  See 5 U.S.C. Sec. 7703(b)(2).  The ADEA, however, authorizes aggrieved persons to seek review in federal district courts, not courts of appeals.  See 29 U.S.C. Sec. 633a(c) (emphasis added).  Thus, because this Court does not have authority to review the Commission's decision directly, we grant the Commission's motion to dismiss the petition for lack of jurisdiction.  We dispense with oral argument because the dispositive issues have recently been authoritatively decided.


3
DISMISSED.